OPINION ON REHEARING.
Beck, J.
a._._.. oeedfag?f pr0‘ notice. A petition for rehearing filed in tms case demands brief attention. Counsel fail to state in it, with accuracy, the points decided in the foregoing opinion, and assail rather the arguments than the conclusions announced theréon. The remark in the opinion that notice by publication, in the absence of appearance and contest, “is only recognized by our laws as sufficient in proceeding in rem; probate proceedings do not belong to that class,” — is criticised, and its correctness is denied. Counsel assert in their petition for rehearing, with great positiveness and confidence, that “before this case was decided the Iowa reports did not contain one holding such proceedings not to belong to those in remP It is a matter of astonishment that the learned counsel, while charging in direct language that the cases on the subject were overlooked by this court, should have failed to discover the quite familiar case of Good v. Norley, 28 Iowa, 188, in which the court was equally divided upon the question whether probate proceeding were adversary or in rem, and the respective views were fully discussed in the light of .authorities. The views of the judges holding that these proceedings were adversary and not in rem were approved and concurred in by a unanimous court in Boyles v. Boyles, 37 Iowa, 592, and have not since — for sixteen years — been questioned. It was cited in Washburn v. Carmichael, 32 Iowa, 475. Surely it is not now an open question in this state whether probate proceedings are adversary or in rem. But it will be observed that the rule was stated in the foregoing opinion arguendo, rather than in the announcement of a decision upon the law of the case. The following decisions, not cited in the foregoing opinion, are in accord with the conclusion we reach in the case, and support it: Lorieux v. Keller, 5 Iowa, 196; Fallon v. Chidester, 46 Iowa, 588. The petition for rehearing is
Overruled.